

115 S808 RS: Sports Medicine Licensure Clarity Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 501115th CONGRESS2d SessionS. 808IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Thune (for himself, Ms. Klobuchar, Mr. Portman, Mr. Boozman, Mr. Grassley, Mr. Cotton, Mr. Wicker, Mr. Rounds, Ms. Murkowski, Mrs. Capito, Mr. Manchin, Mrs. Ernst, Mr. Hoeven, Mr. Roberts, Mr. Kennedy, Mr. Lankford, Mr. Whitehouse, Mr. King, Mrs. McCaskill, Mr. Young, Mr. Cassidy, Mr. Donnelly, Mr. Coons, Ms. Warren, Ms. Smith, Mr. Moran, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsJuly 9, 2018Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide protections for certain sports medicine professionals who provide certain medical
			 services in a secondary State.
	
 1.Short titleThis Act may be cited as the Sports Medicine Licensure Clarity Act of 2017.
		2.Protections for covered sports medicine professionals
 (a)In generalIn the case of a covered sports medicine professional who has in effect medical professional liability insurance coverage and provides in a secondary State covered medical services that are within the scope of practice of such professional in the primary State to an athlete or an athletic team (or a staff member of such an athlete or athletic team) pursuant to an agreement described in subsection (b)(4) with respect to such athlete or athletic team—
 (1)such medical professional liability insurance coverage shall cover (subject to any related premium adjustments) such professional with respect to such covered medical services provided by the professional in the secondary State to such an individual or team as if such services were provided by such professional in the primary State to such an individual or team; and
 (2)to the extent such professional is licensed under the requirements of the primary State to provide such services to such an individual or team, the professional shall be treated as satisfying any licensure requirements of the secondary State to provide such services to such an individual or team.
 (b)DefinitionsIn this Act, the following definitions apply: (1)AthleteThe term athlete means—
 (A)an individual participating in a sporting event or activity for which the individual may be paid; (B)an individual participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)an individual for whom a high school or institution of higher education provides a covered sports medicine professional.
 (2)Athletic teamThe term athletic team means a sports team— (A)composed of individuals who are paid to participate on the team;
 (B)composed of individuals who are participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)for which a high school or an institution of higher education provides a covered sports medicine professional.
 (3)Covered medical servicesThe term covered medical services means general medical care, emergency medical care, athletic training, or physical therapy services. Such term does not include care provided by a covered sports medicine professional—
 (A)at a health care facility; or (B)while a health care provider licensed to practice in the secondary State is transporting the injured individual to a health care facility.
 (4)Covered sports medicine professionalThe term covered sports medicine professional means a physician, athletic trainer, or other health care professional who— (A)is licensed to practice in the primary State;
 (B)provides covered medical services, pursuant to a written agreement with an athlete, an athletic team, a national governing body, a high school, or an institution of higher education; and
 (C)prior to providing the covered medical services described in subparagraph (B), has disclosed the nature and extent of such services to the entity that provides the professional with liability insurance in the primary State.
 (5)Health care facilityThe term health care facility means a facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis. Such term does not include facilities at an arena, stadium, or practice facility, or temporary facilities existing for events where athletes or athletic teams may compete.
 (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)National governing bodyThe term national governing body has the meaning given such term in section 220501 of title 36, United States Code. (8)Primary StateThe term primary State means, with respect to a covered sports medicine professional, the State in which—
 (A)the covered sports medicine professional is licensed to practice; and (B)the majority of the covered sports medicine professional's practice is underwritten for medical professional liability insurance coverage.
 (9)Secondary stateThe term secondary State means, with respect to a covered sports medicine professional, any State that is not the primary State.
 (10)StateThe term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
	
 1.Short titleThis Act may be cited as the Sports Medicine Licensure Clarity Act of 2017.
		2.Protections for covered sports medicine professionals
 (a)In generalIn the case of a covered sports medicine professional who has in effect medical professional liability insurance coverage and provides in a secondary State covered medical services that are within the scope of practice of such professional in the primary State to an athlete or an athletic team (or a staff member of such an athlete or athletic team) pursuant to an agreement described in subsection (b)(4) with respect to such athlete or athletic team—
 (1)such medical professional liability insurance coverage shall cover (subject to any related premium adjustments) such professional with respect to such covered medical services provided by the professional in the secondary State to such an individual or team as if such services were provided by such professional in the primary State to such an individual or team; and
 (2)to the extent such professional is licensed under the requirements of the primary State to provide such services to such an individual or team, the professional shall be treated as satisfying any licensure requirements of the secondary State to provide such services to such an individual or team to the extent the licensure requirements of the secondary State are substantially similar to the licensure requirements of the primary State.
 (b)Rule of constructionNothing in this section shall be construed— (1)to allow a covered sports medicine professional to provide medical services in the secondary State that exceed the scope of that professional’s license in the primary State;
 (2)to allow a covered sports medicine professional to provide medical services in the secondary State that exceed the scope of a substantially similar sports medicine professional license in the secondary State;
 (3)to supersede any reciprocity agreement in effect between the two States regarding such services or such professionals;
 (4)to supersede any interstate compact agreement entered into by the two States regarding such services or such professionals; or
 (5)to supersede a licensure exemption the secondary State provides for sports medicine professionals licensed in the primary State.
 (c)DefinitionsIn this Act, the following definitions apply: (1)AthleteThe term athlete means—
 (A)an individual participating in a sporting event or activity for which the individual may be paid; (B)an individual participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)an individual for whom a high school or institution of higher education provides a covered sports medicine professional.
 (2)Athletic teamThe term athletic team means a sports team— (A)composed of individuals who are paid to participate on the team;
 (B)composed of individuals who are participating in a sporting event or activity sponsored or sanctioned by a national governing body; or
 (C)for which a high school or an institution of higher education provides a covered sports medicine professional.
 (3)Covered medical servicesThe term covered medical services means general medical care, emergency medical care, athletic training, or physical therapy services. Such term does not include care provided by a covered sports medicine professional—
 (A)at a health care facility; or (B)while a health care provider licensed to practice in the secondary State is transporting the injured individual to a health care facility.
 (4)Covered sports medicine professionalThe term covered sports medicine professional means a physician, athletic trainer, or other health care professional who— (A)is licensed to practice in the primary State;
 (B)provides covered medical services, pursuant to a written agreement with an athlete, an athletic team, a national governing body, a high school, or an institution of higher education; and
 (C)prior to providing the covered medical services described in subparagraph (B), has disclosed the nature and extent of such services to the entity that provides the professional with liability insurance in the primary State.
 (5)Health care facilityThe term health care facility means a facility in which medical care, diagnosis, or treatment is provided on an inpatient or outpatient basis. Such term does not include facilities at an arena, stadium, or practice facility, or temporary facilities existing for events where athletes or athletic teams may compete.
 (6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)LicenseThe term license or licensure, as applied with respect to a covered sports medicine professional, means a professional that has met the requirements and is approved to provide covered medical services in accordance with State laws and regulations in the primary State. Such term may include the registration or certification, or any other form of special recognition, of an individual as such a professional, as applicable.
 (8)National governing bodyThe term national governing body has the meaning given such term in section 220501 of title 36, United States Code. (9)Primary StateThe term primary State means, with respect to a covered sports medicine professional, the State in which—
 (A)the covered sports medicine professional is licensed to practice; and (B)the majority of the covered sports medicine professional's practice is underwritten for medical professional liability insurance coverage.
 (10)Secondary stateThe term secondary State means, with respect to a covered sports medicine professional, any State that is not the primary State.
 (11)StateThe term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
 (12)Substantially similarThe term substantially similar, with respect to the licensure by primary and secondary States of a sports medicine professional, means that both the primary and secondary States have in place a form of licensure for such professionals that permits such professionals to provide covered medical services.July 9, 2018Reported with an amendment